NO.
12-05-00260-CV
 
              IN THE COURT OF APPEALS
 
 TWELFTH COURT OF APPEALS DISTRICT
 
                             TYLER, TEXAS
 
 
                                                                             §     
 
IN RE: JOHN D. NATION,                              §     ORIGINAL
PROCEEDING
CONTEMNOR
                                                                             §     
 


                                                    MEMORANDUM
OPINION
On August 26, 2005, this
Court initiated contempt proceedings against attorney John D. Nation for
failing to obey its July 7, 2005 order by which it was ordered that Nation file
the appellant’s brief in cause number 12-04-00330-CR on or before August 25, 2005.  Nation was ordered to appear before this
Court at 9:00 a.m. on September 7, 2005 to “SHOW CAUSE, if any..., why [he]
should not be held in contempt of this Court and punished for failure to comply
with the order of this Court dated July 7, 2005....”  Nation appeared in person at 9:00 a.m. on
September 7, 2005 and filed the appellant’s brief in cause number
12-04-00330-CR.
At the conclusion of the
hearing, the Court found Nation in contempt for violating the July 7, 2005
order.  As punishment, the Court assessed
a fine of $500.00, payable to the Clerk of the Twelfth Court of Appeals on or
before October 7, 2005.  On October 7,
2005, Nation paid the fine assessed. 
Because Nation has purged himself of his contempt, this original
proceeding is dismissed.  
     JAMES
T. WORTHEN    
     Chief
Justice
Opinion delivered October 12, 2005.
Panel consisted of Worthen, C.J., Griffith, J. and DeVasto,
J.
 
 
                                                                   (PUBLISH)